               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

GEORGE ANDREW MORGAN,                              )
                                                   )
       Plaintiff,                                  )
                                                   )
vs.                                                )             Case No. CIV-17-622-D
                                                   )
STATE FARM MUTUAL                                  )
AUTOMOBILE INSURANCE COMPANY,                      )
                                                   )
       Defendant.                                  )

                                          ORDER

       This matter comes before the Court on Defendant State Farm Mutual Automobile

Insurance Company’s (“State Farm”) Motion for Summary Judgment [Doc. No. 20].

Plaintiff George Andrew Morgan (“Morgan”) filed a Preliminary Objection [Doc. No. 31].

State Farm replied [Doc. No. 32]. Plaintiff filed an Amended Objection [Doc. No. 36] and

State Farm has filed an Amended Reply. [Doc. No. 39].1

       This lawsuit arises from State Farm’s failure to protect a workers compensation

carrier’s statutory subrogation/lien interest and failure to pay the resulting judgment against

its insured.

                          UNDISPUTED MATERIAL FACTS

       State Farm insured Morgan under an automobile insurance policy (“Policy”) which

provided liability coverage limits of $100,000.00. The Policy obligates State Farm to pay


       1
          Morgan was granted leave to file an amended response to State Farm’s Motion
after an additional deposition was taken. Order [Doc. No. 33] at 6. State Farm
subsequently filed an Amended Reply [Doc. No. 39]. Both amended filings supersede the
original.
“damages an insured becomes legally liable to pay because of . . . bodily injuries.” Motion,

at 3 (quoting Policy [Doc. No. 20-1]). On June 16, 2009, Morgan left a bar intoxicated.

Despite his intoxication, Morgan chose to operate a vehicle and struck pedestrian Jesse

Atkins as he was crossing the street. Jesse Atkins was a Kansas resident in Oklahoma for

a job with a Kansas company. After striking Mr. Atkins, Morgan left the accident scene.

Mr. Atkins was seriously injured and underwent extensive medical treatment totaling over

two million dollars in medical expenses. Morgan subsequently pled no contest to charges

of: (1) driving under the influence causing great bodily injury; and, (2) leaving the scene

of an injury accident.    Morgan received a suspended sentence but was eventually

incarcerated.2

       State Farm received notice of the accident on August 3, 2009, and began its

investigation. On September 10, 2009, State Farm sent a letter to Morgan informing him

that “it is possible the injuries claimed against you may be in excess of the protection

afforded by the policy.” Letter from Todd Towe to Morgan [Doc. No. 20-11]. The letter

went on to state that State Farm “will do everything possible to protect you within those

limits, however, you may be held personally responsible for any judgment in excess of

those limits.” Id.

       On February 19, 2010, Mr. Atkins’ attorney provided Michael Feldman, State Farm

Claim Representative, with Mr. Atkins’ medical bills. These bills totaled $2,119,506.30.



       2
        Morgan states the facts relating to his conviction and incarceration relating to the
accident are irrelevant but does not dispute them. Therefore, State Farm’s “Undisputed
Material Fact No. 3” is deemed admitted.

                                             2
Mr. Feldman then requested authority to offer the policy limits of $100,000.00 to settle Mr.

Atkins’ claim against Morgan. This request was granted and Mr. Feldman made the policy

limits offer on February 25, 2010. The offer was accepted with instructions to make the

settlement check out to “Jesse Atkins and Medicaid.” Letter from Bretz to Feldman [Doc.

No. 20-18]. The check was issued and mailed by State Farm to Mr. Atkins’ attorney on

March 30, 2010.

       Mr. Atkins’ attorney informed State Farm on April 6, 2010, that Mr. Atkins had

filed a workers compensation claim against Mr. Atkins’ employer and its workers

compensation carrier, Kansas Building Industry Workers Compensation Fund (“Fund”).

Mr. Atkins’ attorney further informed State Farm that workers compensation would pay

all of Mr. Atkins’ medical bills.     This was State Farm’s first notice that workers

compensation was involved. On the same date, Mr. Atkins’ attorney provided State Farm

with a copy of the workers compensation “Order for Compensation” which stated that Mr.

Atkins’ medical treatment was covered by workers compensation. No lien had yet been

asserted on behalf of the Fund. On April 22, 2010, State Farm received a release of all

claims from Mr. Atkins.

       The Order for Compensation included a preliminary finding that Mr. Atkins’ claim

was covered by workers compensation. It was not a final order. The Fund ultimately

appealed on the basis that Mr. Atkins was not in the course of his employment when he

was struck by Morgan and, therefore, was not entitled to workers compensation.

       On April 21, 2010, State Farm received Mr. Atkins’ signed release discharging any

claims he might have against Morgan as a result of the accident. Fifteen months later, on


                                             3
June 15, 2011, New York Marine (“NYM”), as the subrogee for the Fund, brought suit

against Morgan in Garfield County, Oklahoma. Morgan first learned of NYM’s claims in

January 2012. Complaint at ¶ 19; Motion, Exhibit 28, Claim File Activity Log [Doc. No.

20-28]. Morgan was served on January 6, 2012. Amended Objection at 6; Amended

Objection, Exhibit Claim File Activity Log [Doc. No. 20-28].3 State Farm learned of the

lawsuit on January 30, 2012. State Farm retained legal counsel to represent Morgan in the

lawsuit. Morgan also retained his own counsel. Ultimately, the Garfield County judge

denied a motion for summary judgment filed on behalf of Morgan as to NYM’s subrogation

claims.

      Prior to trial, State Farm offered to pay NYM $100,000.00, the same amount of the

policy limits already paid to Atkins. NYM rejected the offer. NYM counteroffered to

settle for $700,000.00. The case went to trial on February 26, 2014. The jury returned a

verdict in favor of NYM and against Morgan in the amount of $844,865.89 on February

27, 2014. Judgment was entered on April 8, 2014. After the judgment was entered, State

Farm continued to attempt negotiations with NYM and again offered NYM the policy

limits of $100,000.00 for a release of the judgment against Morgan. The offer was rejected.

State Farm continued to defend Morgan through post-trial motions and appeal.




      3
        Morgan represented to State Farm that he was served on January 6, 2012, and cites
to the claim activity log notating the January 6, 2012, service date in his Amended
Objection. Amended Objection at 6; Amended Objection, Exhibit 4, Claim Activity Log
[Doc. No. 36-4] at 53, 56. Therefore, even if Morgan was not actually served on that date,
he admits he had notice of the Garfield County case on January 6, 2012.

                                            4
       In December 2014, the Kansas Workers Compensation Appeals Board ruled on the

Fund’s appeal of Mr. Atkins’ workers compensation claim. The Board found that Mr.

Atkins was not entitled to workers compensation because he was not in the course and

scope of his employment when he was struck by Morgan’s vehicle. This ruling is pending

further appeal in Kansas.

       On June 10, 2016, the Oklahoma Court of Civil Appeals affirmed the Garfield

County judgment in favor of NYM. The Oklahoma Supreme Court denied certiorari on

February 21, 2017. The mandate was issued on March 23, 2017. Morgan filed the instant

action on May 23, 2017.

                               STANDARD OF DECISION

       Summary judgment is proper “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986); Universal Underwriters

Ins. Co. v. Winton, 818 F. 3d 1103, 1105 (10th Cir. 2016). “An issue is ‘genuine’ if there

is sufficient evidence on each side so that a rational trier of fact could resolve the issue

either way,” and “[a]n issue of fact is ‘material’ if under the substantive law it is essential

to the proper disposition of the claim.” Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 670

(10th Cir. 1998) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S.Ct. 2505,

91 L.Ed.2d 202 (1986)).

       The Court's inquiry must be whether the evidence, when viewed “through the prism

of the substantive evidentiary burden,” Anderson, 477 U.S. at 254, “presents a sufficient

disagreement to require submission to a jury or whether it is so one-sided that one party


                                              5
must prevail as a matter of law.” Id. at 251-52. Although the Court views all facts in the

light most favorable to the nonmoving party at the summary judgment stage, “there is no

issue for trial unless there is sufficient evidence favoring the nonmoving party for a jury to

return a verdict for that party.” Id. at 249 (citations omitted).

       “[I]n opposing a motion for summary judgment, the nonmoving party ‘cannot rest

on ignorance of facts, on speculation, or on suspicion.’” Bird v. W. Valley City, 832 F.3d

1188, 1199 (10th Cir. 2016) (quoting Conaway v. Smith, 853 F.2d 789, 794 (10th Cir.

1988)). The nonmoving party “must present affirmative evidence in order to defeat a

properly supported motion for summary judgment. This is true even where the evidence is

likely to be within the possession of the defendant, as long as the plaintiff has had a full

opportunity to conduct discovery.” Anderson, 477 U.S. at 257.

                                        DISCUSSION

       State Farm asserts it is entitled to summary judgment for the following reasons: (1)

Morgan’s claims are barred by the applicable statutes of limitations; (2) the undisputed

facts demonstrate it did not breach its contract with Morgan; (3) the undisputed facts

demonstrate State Farm did not breach the duty of good faith and fair dealing; and, (4)

Morgan’s claim for punitive damages fails as a matter of law. Because the Court finds

Morgan’s claims are barred by the statute of limitations, there is no need to address State

Farm’s other grounds for summary judgment.

       “A federal court sitting in diversity applies state law for statute of limitations

purposes” and “state law determines when an action is commenced for statute of limitations

purposes.” Burnham v. Humphrey Hospitality Reit Trust, Inc., 403 F.3d 709, 712 (10th


                                               6
Cir.2005) (citing Guaranty Trust Co. v. York, 326 U.S. 99, 109–10, 65 S.Ct. 1464, 89 L.Ed.

2079 (1945), and Walker v. Armco Steel Corp., 446 U.S. 740, 751, 100 S.Ct. 1978, 64

L.Ed.2d 659 (1980)). Therefore, Oklahoma law supplies the rules of decision regarding

timeliness. This is an affirmative defense on which State Farm bears the burden of proof.

See MBA Commercial Const., Inc. v. Roy J Hannaford Co., 818 P.2d 469, 472 (Okla.1991).

A.     Breach of Duty of Good Faith and Fair Dealing.

       Both parties agree that the statute of limitations under Oklahoma law for the tort of

breach of the duty of good faith and fair dealing is two years. Okla. Stat. tit. 12 § 95(A)(3).

The parties disagree on when that statute of limitations began to run in this case. Morgan

argues his bad faith claim is one for excess judgment as a result of State Farm’s failure to

protect a workers’ compensation interest, and therefore the statute of limitations

commenced on March 23, 2017, when appeals were exhausted on the state court judgment

in favor of NYM. Amended Objection at 19. State Farm contends that the bad faith claim

is not an excess judgment claim and the statute of limitations began to run from the time

of the alleged offending conduct. State Farm asserts that all such conduct occurred more

than two years prior to May 23, 2015. Motion at 17, 19.

       As mentioned, Morgan characterizes State Farm’s alleged bad faith as having

“failed to protect a workers’ compensation interest resulting in an excess judgment.”

Amended Objection at 19. However, all of the cases to which Morgan points in support of

the later running of the statute involve claims for breach of the duty of good faith and fair

dealing in which the insurer “unreasonably refused to accept a settlement offer within

policy limits” resulting in the entry of a judgment in excess of policy limits against the


                                              7
insured. Torrez v. State Farm Mut. Auto. Ins. Co., 705 F.2d 1192, 1195 (10th Cir. 1982)

(emphasis added). In fact, in all of the cases cited by Morgan, the insurer “refused to settle”

when given an opportunity to do so. See Torrez, 705 F.2d at 1194 (insurer refused to accept

offer of settlement for policy limits in fatal car accident); Wirtz v. State Farm Mut. Auto.

Ins. Co., CIV-08-1062-F, 2009 WL 2163617, at *5 (W.D. Okla. July 13, 2009) (insurer

refused offer to settle for policy limits without release from subrogee); Taylor v. State Farm

Mut. Auto. Ins. Co., 185 Ariz. 174, 175, 913 P.2d 1092, 1093 (1996) (injured parties offered

to settle for the policy limit but insurer refused); Boling v. New Amsterdam Cas. Co., 1935

OK 587, 173 Okla. 160, 46 P.2d 916, 916, 917 (insurer refused to settle within policy limits

when opportunity arose prior to trial and again after an excess judgment was entered).

Moreover, none of these cases involve any other underlying breach of duty and none

involve an insurer’s bad faith failure to protect a subrogee’s interest.

       Morgan does not dispute that State Farm offered to settle for full policy limits twice

before any excess judgment was entered -- once to Mr. Atkins, which was accepted, and

later to NYM prior to trial on its subrogation claims. Nor does Morgan dispute that State

Farm attempted to settle for full policy limits a third time after the judgment was entered

in favor of NYM in state court. State Farm’s undisputed willingness, and multiple

attempts, to settle for policy limits precludes characterization of this case as an excess

judgment case. Therefore, the statute of limitations did not begin to run on March 23,

2017, when appeals were exhausted on the state court judgment in favor of NYM. Instead,

the statute of limitations began to run upon accrual of Morgan’s cause of action, viz., “when




                                              8
the insurer breached the implied duty to deal fairly and in good faith with its insured.”4

Trinity Baptist Church v. GuideOne Elite Ins. Co., 654 F.Supp.2d 1316, 1325-26 (W.D.

Okla. 2009) (citing Lewis v. Farmers Ins. Co., 681 P.2d 67, 70 (Okla.1983); see Zewdie v.

Safeco Ins. Co. of Am., 304 F. Supp. 3d 1101, 1112 (W.D. Okla. 2018) (“In Oklahoma, the

statute of limitations ‘begins to run when the cause of action accrues’ and ‘[a] cause of

action accrues when a litigant could first maintain an action to a successful conclusion.’”)

(quoting Stephens v. Gen. Motors Corp., 905 P.2d 797, 799 (Okla. 1995) and Lee v. Phillips

& Lomax Agency, Inc., 11 P.3d 632, 634 (Okla. 2000)).

       The undisputed facts establish that Morgan’s alleged bad faith claim arises not from

an excess judgment but from “State Farm’s failure to fulfill its duty to ensure [the]

subrogation claim of New York Marine was protected.” Complaint at ¶ 38; Amended

Objection at 15, ¶ 27-32 (“It is admitted that NYM sued Morgan due to State Farm’s

improper action and failure to protect Morgan.”). The “improper action” alleged by

Plaintiff is State Farm’s settlement with Mr. Atkins without notifying or obtaining a release

from NYM. Complaint at ¶¶ 16, 17. The date of the settlement with Mr. Atkins is disputed.

State Farm asserts the settlement was complete on March 30, 2010, when the settlement

check was mailed to Mr. Atkins’ attorney. Motion, Undisputed Fact No. 17. Morgan

contends it occurred on April 22, 2010, when Mr. Atkins’ release was received. Amended

Objection, Disputed Fact No. 17.




       4
           State Farm, of course, disputes that it breached this duty.

                                                9
       Regardless of this dispute, “Oklahoma follows the discovery rule allowing

limitations in tort cases to be tolled until the injured party knows or, in the exercise of

reasonable diligence, should have known of the injury” or “would have discovered the act

which gives rise to the claim.” Resolution Trust Corp. v. Grant, 901 P.2d 807, 813

(Okla.1995); Redwine v. Baptist Med. Ctr. of Okla., Inc., 679 P.2d 1293, 1295 (Okla.1983).

“The discovery rule applies to the two-year statute of limitations applicable to bad faith

claims.” Austin v. Nat'l Gen. Assurance Co., CIV-10-515-R, 2010 WL 11562063, at *2

(W.D. Okla. Sept. 27, 2010) (citing Miller v. Liberty Mutual Fire Insurance Company, 191

P.3d 1221, 1227 (Okla. Civ. Ap. 2008), cert. denied (Okla. 2008) (citing Funnell v. Jones,

737 P.2d 105, 107 (Okla. 1985)). “Thus, the two-year limitations period for filing a bad

faith claim is tolled until such time as the party knows or should have known the factual

basis for a bad faith claim.” Id.

       The parties agree that the “first time Plaintiff Morgan was made aware there were

additional claims pending against him that had not been protected by Defendant State Farm

was when he was sued by New York Marine in the District Court of Garfield County, Case

No. CJ-2011-188.” Complaint at ¶ 19; Motion, Exhibit 28 Claim File Activity Log, [Doc.

No. 20-28]; Amended Objection at 6. Morgan was served with, or received notice of,

NYM’s lawsuit on January 6, 2012. Motion, Exhibit 28; Amended Objection at 19;

Amended Objection, Exhibit 4 at 53, 56. Thus, it is undisputed that Morgan had notice of

State Farm’s alleged breach of duty to act in good faith on January 6, 2012. Complaint at

¶19. Moreover, Morgan does not deny that after he lost the motion for summary judgment

in state court on the issue of subrogee rights, his personal counsel informed State Farm via


                                            10
email that he recognized “[b]ad faith stuff: settlement, exposure to double liability, etc.,”

and that he planned to “set up a case for bad faith” on December 11, 2013. Motion at 9

(Undisputed Fact No. 33), 9-10 (Undisputed Fact No. 34); Davis Email [Doc. No. 20-34];

Amended Objection, Claim File [Doc. No. 36-4] at 37 (acknowledging receipt of

forwarded email from Morgan’s personal attorney).

       Morgan was aware of, or should have discovered with the “exercise of reasonable

diligence,” all the facts on which his bad faith claim was based on January 6, 2012.

Resolution Trust Corp., 901 P.2d at 813. Therefore, the two-year statute of limitations on

Morgan’s claim for breach of the duty of good faith and fair dealing began to run on

January 6, 2012. See Zewdie v. Safeco Ins. Co. of Am., 304 F. Supp. 3d 1101, 1112 (W.D.

Okla. 2018) (finding that statute of limitations began to run no later than when plaintiff had

knowledge of the facts upon which he based his bad faith claim). A plaintiff is “charged

with having knowledge of those facts which ought to have been discoverable in the exercise

of reasonable diligence” and the “statute of limitations is not tolled simply because a

plaintiff ‘negligently refrain[s] from prosecuting inquiries plainly suggested by the facts.’”

Ake v. Cent. United Life Ins. Co., CV-17-937-R, 2018 WL 5986756, at *3 (W.D. Okla.

Nov. 14, 2018) (quoting Blue v. Universal Underwriters Life Ins. Co., 612 F. Supp. 2d

1201, 1203 (N.D. Okla. 2009) (internal quotation omitted)); Blue v. Universal

Underwriters Life Ins. Co., 612 F. Supp. 2d 1201, 1204 (N.D. Okla. 2009) (“It is irrelevant

whether the plaintiff understood that the defendant's actions constituted a [legal cause of

action] as long as the plaintiff knew of the facts which could give rise to such a claim.”)




                                             11
(quoting Chasteen v. UNISIA JECS Corp., 216 F.3d 1212, 1217 (10th Cir.2000)).

Therefore, the deadline for Morgan to file bad faith claim was January 7, 2014.

       For these reasons, the Court finds that Morgan’s bad faith claim is untimely as

having been filed more than three years after Morgan had notice of the facts upon which

he bases his claim.5

       B. Breach of Contract

       The parties agree that the statute of limitations for a claim based on breach of a

written contract is five years. Okla. Stat. tit. 12 § 95. Again, the parties disagree on when

the limitations period began to run. State Farm contends the period began at the time of

breach which is alleged to have occurred in 2010, more than five years before Morgan filed

this action. Morgan asserts the statute did not begin to run until all appeals were complete

on the state court judgment. Amended Objection at 21.

       Oklahoma law provides that the statute of limitations “begins to run when a breach

of the insurance contract occurs.” Wille v. Geico Cas. Co, 2 P.3d 888, 888 (Okla. 2000).

As discussed above, it is undisputed that the conduct at the center of Morgan’s claim is

“State Farm’s failure to protect NYM’s lien/subrogation interest,” and that this occurred in

2010 when State Farm negotiated a settlement with Atkins and failed to obtain release of

any workers compensation claims. Motion at 5-6, 8; Amended Objection at 10, 12, 15.


       5
         The Court notes that even if the statute of limitations were calculated from the date
of the December 11, 2013, email from Morgan’s personal attorney to State Farm
affirmatively acknowledging recognition of a bad faith claim, Morgan’s action would still
be untimely. Calculating the statute of limitations from the December 11, 2013 email, the
deadline would have been December 12, 2015, nearly twenty months after the jury returned
its verdict in favor of NYM.

                                             12
However, Oklahoma courts have applied equitable tolling to “extend[] the statute of

limitations if the plaintiff did not have and could not with due diligence obtain the

information necessary for bringing suit within the limitations period.” Roemer v. State

Farm Fire & Cas. Co., 06-CV-0663-CVE-PJC, 2007 WL 527863, at *2 (N.D. Okla. Feb.

14, 2007) (quoting Thaxton v. Beneficial Mortgage Co. of Oklahoma, 145 P.3d 124, 127

(Okla.Civ.App.2006)).

       Morgan “became aware there were additional claims pending against him that had

not been protected by Defendant State Farm when he was sued by NYM.” Complaint ¶

19. Morgan was served on January 6, 2012, and, with due diligence, could have obtained

the information necessary to bring suit against State Farm at that time. Therefore, the

statute of limitation on Morgan’s breach of contract claim began to run on January 6, 2012,

and expired January 7, 2017. Morgan’s breach of contract claim is, thus, untimely, having

been filed after January 7, 2017.

C. The “No Action” Clause

       Finally, Morgan argues that the “no action” clause in the Policy prohibits filing of

any lawsuit against State Farm prior to appeals of any judgment awarding damages “an

insured is legally liable to pay” or if there is any agreement between “the claimant and

[State Farm].” Amended Objection at 21 (quoting Policy at 28) (emphasis in original).

Morgan asserts that the “no action” clause tolled the statute of limitations until all appeals

of NYM’s judgment against him were complete. However, the Tenth Circuit has clearly

held that its interpretation of Oklahoma law is that similar “no action” clause language “is

intended to apply only to claims made by third parties.” Paul Holt Drilling, Inc. v. Liberty


                                             13
Mut. Ins. Co., 644 F.2d 252, 254 (10th Cir. 1981). “The purposes of the no action clause

are to prevent nuisance suits against the insurance company and to prevent an injured party

or an insured from bringing the insurance company into the underlying litigation with

possible resultant prejudice.” Id. at 254. As a result, the Tenth Circuit rejected the plaintiff

insured’s contention in Paul Holt that the “no action” clause tolled the statute of limitations

on a claim for failure to defend until completion of the underlying litigation by the injured

party against the insured. Id.

       The “no action” clause at issue in Paul Holt required delay of suit:

       until the amount of the insured's obligation to pay shall have been finally
       determined, either by judgment against the insured after actual trial or by
       written agreement of the insured, the claimant and the company.

Id. In this case, the “no action” clause similarly reads, in pertinent part, that legal action

may not be brought against State Farm:

       until there has been full compliance with all the provisions of this policy. In
       addition, legal action may only be brought against us . . . after the amount of
       damages an insured is legally liable to pay has been finally determined by:

       (1)    Judgment after an actual trial, and any appeals of that judgment if any
              appeals are taken; or

       (2)    Agreement between the claimant and us.

Amended Objection, Exhibit 16 [Doc. No. 36-16], Policy at 28 (emphasis in original). The

Tenth Circuit found that “[t]he wording of the clause itself supports the conclusion that it

does not apply to the insureds’ claims against the insurer.” Paul Holt Drilling, Inc., 664

F.2d at 254. This Court has likewise rejected an insurer’s argument that the “no action”

provisions in the policy precluded suit by an insured as such provisions are “designed to



                                              14
preclude an action against the insurer by a third party, not the insured.” Trotter v. Am.

Modern Select Ins. Co., 220 F. Supp. 3d 1266, 1270 (W.D. Okla. 2016) (quoting Paul Holt

Drilling, Inc., 664 F.2d at 254). The similarity of the language in the “no action” clause of

the insurance policy at issue here with that in Paul Holt requires the same finding. Based

on the Tenth Circuit’s decision in Paul Holt and this Court’s previous determination in

Trotter, the “no action” clause does not apply to Morgan’s claims and, therefore, does not

toll the statute of limitations.

                                     CONCLUSION

       IT IS THEREFORE ORDERED that Defendant State Farm’s Motion for

Summary Judgment [Doc. No. 20] is GRANTED. Judgment shall be entered in favor of

Defendant State Farm.

       IT IS SO ORDERED this 28th day of March 2019.




                                             15
